The Bank filed its petition in Common Pleas against Charles Stemen and his brother, John, as partners, conducting a live stock and farming business under the firm name of “J. C. Stemen.”
John was dismissed as defendant, as he had filed an individual petition in bankruptcy.
The case against Charles was submitted to a jury, and judgment obtained against him as a dormant or secret partner. Both parties denied the existence of a partnership. The Court of Appeals held the verdict was not sustained by the evidence and set aside the judgment.
The question presented by the motion to certify is whether the facts proven were sufficient in law to sustain the claim of the bank that there was a partnership. .